United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                    UNITED STATES COURT OF APPEALS
                                                            January 30, 2007
                        FOR THE FIFTH CIRCUIT
                                                        Charles R. Fulbruge III
                                                                Clerk


                               06-60268
                           Summary Calendar



     DIANNE S. PITTMAN,

                                        Plaintiff-Appellant,

                                  v.

     JIM HOOD, Attorney General;
     PEARL RIVER COUNTY, Pearl River
     County Board of Supervisors;
     CLAIBORNE MCDONALD, District Attorney;
     CITY OF PICAYUNE MISSISSIPPI;
     ZACKERY J. GRIMES; ANITA M. GRIMES;
     JIM NICHOLSON, SECRETARY, DEPARTMENT
     OF VETERANS AFFAIRS; HICKORY RIDGE,
     Addition Lot 44, Hickory Ridge Subdivision,
     A Subdivision of Pearl River County,
     Section 8, Township 6 South, Range 17 West,
     Parcel No.: 617-308-000-01-011-00,

                                        Defendants-Appellees.



         Appeal from the United States District Court for the
                   Southern District of Mississippi
                            No. 1:04-CV-465



Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     This case involves competing claims to certain real property

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
in Picayune, Mississippi.        Appellant Dianne Pittman appeals the

district court’s grant of summary judgment.                  We affirm.

      The facts are undisputed.        In 1990, Zackery and Anita Grimes

purchased the property at issue. Ultimately, the deed of trust was

assigned to the Secretary of Veterans Affairs (Secretary).                         In

1998, the City of Picayune, Mississippi sold the property for

delinquent     ad   valorem   taxes   to    a    company     called     Destiny   98.

However, the Secretary was not given the requisite statutory

notice.   Miss. Code Ann. §§ 27-43-4; 27-43-5.                Failure to give the

requisite notice renders the tax title void as to that lien holder.

Miss. Code Ann. § 27-43-11.

      In 2001, the successor company to Destiny 98, U.S. Public

Finance, Inc., conveyed its interest in the property to Mississippi

Realty Tax Financing Company.              Mississippi Realty subsequently

conveyed its interest to Appellant, who has resided on the property

since May 2001.

      Meanwhile, in 1999, Destiny 98 or its successor failed to pay

taxes on the land, and the property was sold for delinquent taxes

to   College   Investment     Company.          In   2002,    College    Investment

quitclaimed its interest in the property to the Secretary.

      Relying on a Mississippi statute, Appellant argues that any

defect in the 1998 sale has been cured by her actual occupation of

the property for three years.              See Miss. Code Ann. § 15-1-15.

Section 15-1-15 provides that “[a]ctual occupation for three years,


                                       2
after two     years    from   the    day       of   sale     of   land   held     under a

conveyance by a tax collector in pursuance of a sale for taxes,

shall bar any suit to recover such land or assail such title

because of any defect in the sale of the land for taxes, or in any

precedent step to the sale           . . . .”          Mississippi law requires a

party relying on this statute to be in privity with the previous

owners.      See     Wilson   v.    Clark,       278   So.2d      250    (Miss.    1973).

Appellant admits that her claim to the title derives from the 1998

tax sale.    As previously set forth, in 1999, the property was sold

a   second   time    for   delinquent      taxes.          Assuming      arguendo      that

Appellant’s occupation bars suit based on any defect with respect

to the 1998 sale, Appellant is not in privity with the chain of

title from     the    subsequent     1999       tax    sale.        Thus,   Appellant’s

occupation    of     the   land    does    not      affect    the    validity     of   the

subsequent 1999 tax sale.

      Appellant next challenges the 1999 sale.                        She argues that

notice of the right to redeem was not properly served on the owners

of the property after the 1999 sale.                She asserts that the district

court did not address this contention.                     Contrary to Appellant’s

assertion, the district court did address the improper service of

notice argument.       The court recognized that under Mississippi law

the record owner must be given notice of the right to redeem the

property.    See Miss. Code. Ann. § 27-43-1.                 Mississippi Realty was

given notice of the right of redemption.                          The district court


                                           3
concluded that although the form notice incorrectly identified

Mississippi Realty as a lien holder, the notice was adequate.

Appellant   does    not   challenge     the   adequacy   of    the   notice   to

Mississippi Realty; instead, she relies on the fact that no notice

was given to Zackery or Anita Grimes, who owned the property at the

time of the first tax sale.            However, with respect to the 1999

sale, they were not the record owners as defined by the Mississippi

statute.    Miss.    Code   Ann.   §    27-45-1.    This      argument   offers

Appellant no relief.

     AFFIRMED.




                                        4